SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

980
KA 11-00632
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

AARON JACKSON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (MISHA A. COULSON
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered January 20, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted murder in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted murder in the first degree (Penal
Law §§ 110.00, 125.27 [1] [a] [i] [b]). Defendant’s contention that
his plea was not knowingly, voluntarily and intelligently entered is
not preserved for our review because defendant did not move to
withdraw his plea or to vacate the judgment of conviction on that
ground (see People v Brown, 115 AD3d 1204, 1205; People v Oldham, 24
AD3d 1289, 1289, lv denied 6 NY3d 779). Contrary to defendant’s
further contention, his factual allocution did not indicate a lack of
intent or attempt, and thus County Court had no duty to make a further
inquiry into those elements during the plea allocution (see generally
People v Lopez, 71 NY2d 662, 666).

     We reject defendant’s contention that the court failed to make an
appropriate inquiry into his complaints concerning defense counsel and
in response to his request for new counsel. We conclude that the
court made the requisite “ ‘minimal inquiry’ ” into defendant’s
reasons for requesting new counsel (People v Porto, 16 NY3d 93, 100).
Indeed, the record establishes that “the court afforded defendant the
opportunity to express his objections concerning [defense counsel],
and . . . thereafter reasonably concluded that defendant’s . . .
objections had no merit or substance” (People v Singletary, 63 AD3d
1654, 1654, lv denied 13 NY3d 839 [internal quotation marks omitted];
see People v Walker, 114 AD3d 1257, 1258, lv denied ___ NY3d ___ [July
                                -2-                           980
                                                        KA 11-00632

24, 2014]). Finally, we reject defendant’s contention that the
negotiated sentence is unduly harsh and severe.




Entered:   September 26, 2014                  Frances E. Cafarell
                                               Clerk of the Court